Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status:  claims 1-20 are pending in this Office Action
Examiner note: a processor is interpreted as a hardware processor in TC2400. A computer system comprise hardware processor(s) in claim and/or provide by fig 5B “server system 552” comprises processor(s) 512 and storage/database 514/516 is a hardware computer.
DETAILED ACTION 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding to claims 2-3, 11-12:
The phrase "the frames" lacks proper antecedent bases (independent clams 1, 8  recite “a plurality of video frames” and “a plurality of frames”), thereby rendering the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	
Claims 1, 3-4, 7-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas (US20140359679) hereafter referred to as “Shivadas”, in view of Laska (US9158974) hereafter referred to as “Laska”. 

Regarding to claim 1:
Shivadas teaches A method, comprising: 
at a server system:
receiving a video stream from a remote video camera, wherein the video stream comprises a plurality of video frames ([0024] server-side or network services 102 (also referred to simply as "services 102"). [0025] Content sources 108, such as, e.g., video cameras, may capture live scenes provide the resulting real-time video to services 102. [0027] the content into successive blocks or clips each of a limited duration in time. Each block may include a number of successive picture frames, referred to collectively as a group of pictures (GOPs))
Selecting, without user input a plurality of frames from the video stream, the plurality of frames being associated with a predetermined time interval and having a predefined segment time length ([0024] server-side or network services 102 (also referred to simply as "services 102"). [0025] Content sources 108, such as, e.g., video cameras, may capture live scenes provide the resulting real-time video to services 102. [0027] encoder 110 (of server 102) divides the content into successive blocks or clips each of a limited duration in time. Each block may include a number of successive picture frames, referred to collectively as a group of pictures (GOPs). Fig. 2, [0038] Each of streams 1, 2 includes a distinct … Each container file CF includes a time code TC to indicate a duration of the video encoded in the block of the container file, and/or a position of the container file in the succession of container files comprising the corresponding stream. The time code TC may include a start time and end time for the corresponding encoded video block. In an example in which each container file CF encodes two seconds of video, time codes TC1, TC2, and TC3 may represents start and end times of 0 s (seconds) and 2 s, 2 s and 4 s, and 4 s and 6 s, respectively, and so down the chain of remaining successive container files. Note: divides content (from cameras 108) into two distinct streams 1, 2 (each stream associate with distinct video IDs, URLs 210-1, 210-2 – see fig. 2, [0041] Uniform Resource Locators (URLs)) 210-1, 210-2) is selecting, without user input, a plurality of frames; limited duration time in time (assigned time code of 2 seconds in each block) associate with a video block (see fig. 2) is a predetermined time interval; a limited time code of 2 seconds interval on each video block (see fig. 2) is a predefined segment time length. Also see [0040] RTS 114 may create (and store) program stream index 204 based on the information collected from encoder 110 … provide information from program stream index 204 to client device 104. [0030] The information collected by RTS 114 (and provided to client device 104) identifies the encoded content, e.g., the container files, stored in CDN 112, and may include, but is not limited to, network addresses of the container files stored in the CDN, encoding parameters use to encode the container files, such as their encoding bitrates, resolutions, and frame rates. Note: divide/collect content from camera 108 into distinct video streams 1, 2 as fig.2 and provide the divided/collected video stream 1, 2 to client is selecting, without user input, a plurality of frames)
encoding, without user input, the plurality of frames as a compressed video segment associated with the predetermined time interval and having a predefined segment time length ([0027] encoder 110 divides the content into successive blocks or clips each of a limited duration in time. Each block may include a number of successive picture frames, referred to collectively as a group of pictures (GOPs). Encoder 110 encodes the divided blocks or GOPs in parallel to produce alternative bitstreams 120. Encoder 110 may also include transcoders to transcode input files from one encoded format to another, as necessary. Fig. 2, [0038] Each container file CF includes a time code TC to indicate a duration of the video encoded in the block of the container file, and/or a position of the container file in the succession of container files comprising the corresponding stream. The time code TC may include a start time and end time for the corresponding encoded video block. In an example in which each container file CF encodes two seconds of video, time codes TC1, TC2, and TC3 may represents start and end times of 0 s (seconds) and 2 s, 2 s and 4 s, and 4 s and 6 s, respectively, and so down the chain of remaining successive container files. Note: server 102 receives the content from cameras 108 then divides/collect into distinct stream 1, 2 and encodes the divided blocks is encoding, without user input, the plurality of frames as a compressed video segment)
storing the compressed video segment associated with the predetermined time interval ([0027] encoder 110 divides the content into successive blocks or clips each of a limited duration in time. [0026] Network services 102 include, but are not limited to: an encoder 110 to encode content from content sources 108; a content delivery network (CDN) 112 (also referred to as a "download server 112") to store the encoded content, and from which the stored, encoded content may be streamed or downloaded to client device 104)
receiving a request from an application running on a client device to review video from the remote video camera for the predetermined time interval (Fig. 1 shows video camera 108 remotely from client 107, “application 107”. [0027] encoder 110 divides the content into successive blocks or clips each of a limited duration in time [0026] an encoder 110 (of server 102) to encode content from content sources 108 (video camera) … and from which the stored, encoded content may be streamed or downloaded to client device 104. Note downloaded to client device is receiving a request. Fig.4A 410-436. [0060] At 432, after client device 104 has selected the encoding level, the client device sends a GetPlaylist message to RTS 114 to request a list of any new container files … GetPlaylist message includes selection criteria for uploaded container files, namely, a current time and the selected encoding level. The current time represents a time code associated with the last container file downloaded by client device 104 (step 432). [0038] Each container file CF includes a time code TC to indicate a duration of the video encoded in the block of the container file, and/or a position of the container file in the succession of container files comprising the corresponding stream. The time code TC may include a start time and end time for the corresponding encoded video block. In an example in which each container file CF encodes two seconds of video, time codes TC1, TC2, and TC3 may represents start and end times of 0 s (seconds) and 2 s, 2 s and 4 s, and 4 s and 6 s, respectively, and so down the chain of remaining successive container files)
in response to the request, transmitting the stored video segment to the client device for decoding and displaying in the application (Fig.4A 410-436. [0060] the client device sends a GetPlaylist message to RTS 114 to request. [0061] In response to the GetPlaylist message … at 433, sends the Playlist message to client device 104. [0067] At 436, client device 104 decodes all of the key frames and the non-key frames of the encoded content block from each of the downloaded container files to recover the original content therein, and then presents the recovered content, whether in audio, visual, or in other form, on client device 104). 

Shivadas teaches a content source of video cameras ([0025] Content sources 108, such as, e.g., video cameras) but does not explicitly disclose a remote video camera.
Laska teaches receiving a video stream from a remote video camera, wherein the video stream comprises a plurality of video frames (Col 17 lines 44-48 “FIG. 5, the video server system 508 receives video data from video sources 522 (including cameras 118) located at various physical locations (e.g., inside homes, restaurants, stores, streets, parking lots, and/or the smart home environments 100 of FIG. 1. Col 17 lines 61- 65 each of the video sources 522 includes one or more video cameras 118 that capture video and send the captured video to the video server system 508. Col 42 lines 54-55 “multiple frames of the video segment”)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement receiving a video stream from a remote video camera.  One would be motivated to do so because in order to improve better system and method to provide the video server system receives video data from video sources  (including cameras) located at various physical locations (Laska, Col 17 lines 44-48 “FIG. 5).
Regarding to claim 3:
Shivadas-Laska teaches The method of claim 1, wherein the frames are variably spaced in time (Laska, Col 4 lines 26-27 “multiple frames of the motion event”. see fig. 9A for frames of an event in the first region 903 are variably spaced in timeline 910) with frames in proximity to an event occurring in the compressed video segment being spaced more closely than frames not in proximity to an even (Col 38 lines 60-61 “the video server system 508 stores raw or compressed video data”. Fig. 11 d-(d) shows event (frames) space 1114 “dense cluster promoted as a new event C3” with frames space more closely than frames between C1 and C2 which are not in proximity to an even)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement wherein the frames are variably spaced in time, with frames in proximity to an event occurring in the compressed video segment being spaced more closely than frames not in proximity to an event.  One would be motivated to do so because in order to improve better system and method to provide frames are variably spaced in time and frames in proximity to an event occurring in the compressed video segment being spaced more closely than frames not in proximity to an even (Zullo Fig. 9, 11 d).

Regarding to claim 4:
The method of claim 1, further comprising, prior to the encoding (Laska,Col 3 lines 62-63 “a method of categorizing a motion event candidate is performed at a server”. Col 52 lines 45-47 “the motion event is detected and categorized, and the real-time alert optionally is formatted. Note: the event is optionally formatted would be obviously teach prior to the encoding; all processing/detecting events on Laska are performing without/prior encoding): 
processing the video stream to identify events (Laska, Figs. 9P-9Q see 961 “Processing time lapse video clip”, Col 32, lines 1-15 “FIG. 9P illustrates the client device 504 displaying a notification 961 overlaid on the first region 903 in response to detecting selection of the "Create Time-Lapse" affordance 958 in FIG. 9O … FIG. 9Q indicates that processing of the time-lapse video clip is complete and includes a "Play Time-Lapse" affordance 963, which, when activated (e.g., with a tap gesture), causes the client device 504 to play the time-lapse video clip”. Col 27 lines 17-24 “FIG. 9C illustrates the client device 504 displaying the event timeline 910 in the second region 905 with event indicators 922A, 922B, 922C, 922D, 922E, and 922F corresponding to detected motion events”. Also see Col 2 lines 32-38 “In response to detecting the user input, the method includes displaying an editing user interface for the respective event category on the display with a plurality of animated representations in a first region of the editing user interface, where the plurality of animated representations correspond to a plurality of previously captured motion events assigned to the respective event category”. Col 4 lines 16-20 “identifying a plurality of motion events from a video recording, wherein each of the motion events corresponds to a respective video segment along a timeline”. Note: display event indicators (922A, 922B, 922C, 922D, 922E, and 922F) in response to processing time lapse video clip identify events); and
in accordance with the processing, identifying one or more events (Laska Figs. 9P-9Q. Col 32, lines 1-15 “FIG. 9P illustrates the client device 504 displaying a notification 961 overlaid on the first region 903 in response to detecting selection of the "Create Time-Lapse" affordance 958 in FIG. 9O. In FIG. 9P, the notification 961 indicates that the time-lapse video clip is being processed … FIG. 9Q indicates that processing of the time-lapse video clip is complete and includes a "Play Time-Lapse" affordance 963, which, when activated (e.g., with a tap gesture), causes the client device 504 to play the time-lapse video clip”. Col 27 lines 17-24 “FIG. 9C illustrates the client device 504 displaying the event timeline 910 in the second region 905 with event indicators 922A, 922B, 922C, 922D, 922E, and 922F corresponding to detected motion events. Note: display event indicators (922A, 922B, 922C, 922D, 922E, and 922F) in response to processing time lapse video clip identifying one or more events); 
identifying a first time interval that includes at least a portion of an identified event (Laska, Col 31, lines 43-46 “after selection of the "Create Time-Lapse" affordance 958, the client device 504 displays a dialog box that enables the user of the client device 504 to select a length of the time-lapse video clip (e.g., 30, 60, 90, etc. seconds)”. Col 31 lines 19-26 “FIG. 9O illustrates the client device 504 displaying controls for generating a time-lapse video clip in response to detecting selection of the "Make Time-Lapse" affordance 915 in FIG. 9N. In FIG. 9O, the second region 905 includes a start time entry box 956A for entering/changing a start time of the time-lapse video clip to be generated and an end time entry box 956B for entering/changing an end time of the time-lapse video clip to be generated. In FIG. 9O, the second region 905 also includes a start time indicator 957A and an end time indicator 957B on the event timeline 910, which indicate the start and end times of the time-lapse video clip to be generated. In some implementations, the locations of the start time indicator 957A and the end time indicator 957B may be moved on the event timeline 910 via pulling/dragging gestures. Note: displaying/generating 957A and 957B based on start and end time on 956A and 956B to be generated is identifying a first time interval)
identifying a second time interval that does not include any of the identified events, wherein the first time interval has a length equal to that of the second time interval (Laska Figs. 9O-9Q, Col 31, lines 43-46 “after selection of the "Create Time-Lapse" affordance 958, the client device 504 displays a dialog box that enables the user of the client device 504 to select a length of the time-lapse video clip (e.g., 30, 60, 90, etc. seconds)”. Col 31 lines 19-26 “FIG. 9O illustrates the client device 504 displaying controls for generating a time-lapse video clip in response to detecting selection of the "Make Time-Lapse" affordance 915 in FIG. 9N. In FIG. 9O, the second region 905 includes a start time entry box 956A for entering/changing a start time of the time-lapse video clip to be generated and an end time entry box 956B for entering/changing an end time of the time-lapse video clip to be generated. In FIG. 9O, the second region 905 also includes a start time indicator 957A and an end time indicator 957B on the event timeline 910, which indicate the start and end times of the time-lapse video clip to be generated. In some implementations, the locations of the start time indicator 957A and the end time indicator 957B may be moved on the event timeline 910 via pulling/dragging gestures. Note: the start time 957A and end time 957B is generated (see fig. 9O 957A, 957B) based on the modified start and end times is identifying a second time interval. It would be obviously that the user can enter/modified start and end times on 956A, 956B to have the same length with the first time interval (e.g., 30, 60, 90, etc. seconds)to not include any of identified events (of the first interval) then the server will generate start time indicator 957A and the end time indicator 957B in according to the start and end times on 956A, 956B)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement prior to the encoding processing the video stream to identify events; and in accordance with the processing, identifying one or more events; identifying a first time interval that includes at least a portion of an identified event; and identifying a second time interval that does not include any of the identified events, wherein the first time interval has a length equal to that of the second time interval.  One would be motivated to do so because in order to improve better system and method to processing of the time-lapse video clip to identify one or more event indicators in response to detecting selection of the "Create Time-Lapse" (Laska, Figs. 9P-9Q. Col 32, lines 1-15).

Regarding to claim 7:
The method of claim 4, further comprising receiving event information from one or more of: the remote video camera (Laska,Col 17 lines 44-48 “FIG. 5, the video server system 508 receives video data from video sources 522 (including cameras 118) located at various physical locations (e.g., inside homes, restaurants, stores, streets, parking lots, and/or the smart home environments 100 of FIG. 1. Col 17 lines 61- 65 each of the video sources 522 includes one or more video cameras 118 that capture video and send the captured video to the video server system 508. Col 40 lines 65-68 “the image frames … in the video stream”. Col 42 lines 54-55 “multiple frames of the video segment”), and one or more smart devices (Laska Figs. 9P-9Q. Col 32, lines 1-15 “FIG. 9P illustrates the client device 504 displaying a notification 961 overlaid on the first region 903 in response to detecting selection of the "Create Time-Lapse" affordance 958 in FIG. 9O. In FIG. 9P, the notification 961 indicates that the time-lapse video clip is being processed … FIG. 9Q indicates that processing of the time-lapse video clip is complete and includes a "Play Time-Lapse" affordance 963, which, when activated (e.g., with a tap gesture), causes the client device 504 to play the time-lapse video clip”. Col 27 lines 17-24 “FIG. 9C illustrates the client device 504 displaying the event timeline 910 in the second region 905 with event indicators 922A, 922B, 922C, 922D, 922E, and 922F corresponding to detected motion events. Note: display event indicators (922A, 922B, 922C, 922D, 922E, and 922F) in response to processing time lapse video clip identifying one or more events; and
identifying one or more events comprises identifying one or more events in accordance with the processing and the received event information (Laska, Figs. 9P-9Q, (123) the time-lapse video clip is generated by the client device 504. (124)    FIG. 9P illustrates the client device 504 displaying a notification 961 overlaid on the first region 903 in response to detecting selection of the "Create Time-Lapse" affordance 958 in FIG. 9O … FIG. 9Q indicates that processing of the time-lapse video clip is complete and includes a "Play Time-Lapse" affordance 963, which, when activated (e.g., with a tap gesture), causes the client device 504 to play the time-lapse video clip. Col 27 lines 17-24 “FIG. 9C illustrates the client device 504 displaying the event timeline 910 in the second region 905 with event indicators 922A, 922B, 922C, 922D, 922E, and 922F corresponding to detected motion events. Note: display event indicators (922A, 922B, 922C, 922D, 922E, and 922F).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement identifying one or more events comprises identifying one or more events in accordance with the processing and the received event information.  One would be motivated to do so because in order to improve better system and method to processing of the time-lapse video clip to identify one or more event indicators in response to detecting selection of the "Create Time-Lapse" (Laska, Figs. 9P-9Q. Col 32, lines 1-15).
Regarding to claim 8:
 [Rejection rational for claim 1 is applicable].
Regarding to claim 9:
The system of claim 8, wherein the predetermined time interval has a length of one hour (Shivadas [0027] encoder 110 (of server 102) divides the content into successive blocks or clips each of a limited duration in time. Each block may include a number of successive picture frames, referred to collectively as a group of pictures (GOPs). [0038] The time code TC may include a start time and end time for the corresponding encoded video block. In an example in which each container file CF encodes two seconds of video, time codes TC1, TC2, and TC3 may represents start and end times of 0 s (seconds) and 2 s, 2 s and 4 s, and 4 s and 6 s. It would be obviously it can set 1 hour to each video block. Laska teaches the pre-programmed control 913B “1 hour” for video event/block (see fig. 9A,  913B). Col 57 line 13 “the scale of the timeline may be increased”).
Regarding to claim 10:
The system of claim 8, wherein the predetermined time interval has a length of twenty minutes (Shivadas [0027] encoder 110 (of server 102) divides the content into successive blocks or clips each of a limited duration in time. Each block may include a number of successive picture frames, referred to collectively as a group of pictures (GOPs). [0038] The time code TC may include a start time and end time for the corresponding encoded video block. In an example in which each container file CF encodes two seconds of video, time codes TC1, TC2, and TC3 may represents start and end times of 0 s (seconds) and 2 s, 2 s and 4 s, and 4 s and 6 s. It would be obviously it can set 20 minutes to each video block. Laska, fig. 9A teaches the pre-programmed control 913A, 913B, 913C, 5 minute … 1 hour … 24 hours. Note: it’s obviously to define affordances 913 to 20 minutes. Col 57 line 13 “the scale of the timeline may be increased”).
Regarding to claim 12:
[Rejection rational for claim 3 is applicable].
Regarding to claim 13:
     	The system of claim 8, further comprising instructions for, prior to the encoding, receiving, from the remote video camera, event information generated by the remote video camera processing the video stream (Laska, Col 17 lines 44-48 “FIG. 5, the video server system 508 receives video data from video sources 522 (including cameras 118) located at various physical locations (e.g., inside homes, restaurants, stores, streets, parking lots, and/or the smart home environments 100 of FIG. 1. Col 17 lines 61- 65 each of the video sources 522 includes one or more video cameras 118 that capture video and send the captured video to the video server system 508. (171) the image frames … in the video stream (179] multiple frames of the video segment).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement prior to the encoding, receiving, from the remote video camera, event information generated by the remote video camera processing the video stream.  One would be motivated to do so because in order to improve better system and method to provide the video server system receives video data from video sources (including cameras) located at various physical locations (Laska,Figs. Col 17 lines 44-48).
Regarding to claim 14:
    	The system of claim 8, further comprising instructions for, prior to the encoding, receiving event information from one or more smart devices (Laska, Fig. 6 Col 20 lines 37-38 “the video server system 508 … Zone creation module 624 for generating zones of interest in accordance with user input”. Col 21 lines 47-49 “a touch screen display, a touch-sensitive input pad, a gesture capturing camera, or other input buttons”. Col 26 lines 9-13 “the user of the client device 504 may drag the indicator 909 to any position on the event timeline 910 causing the client device 504 to display the video feed from that point”. Note: server generating zones of interest in accordance with user input (e.g. drag indicator 909) is generating zones of interest in accordance with user input. Also see Fig. 2 Col 13 line 15-16 “the smart device(s) 204”. Fig. 1 Col 60 lines 32-42 “the electronic device (i.e., electronic device 166, FIG. 1, or client device 504, FIGS. 5 and 7) is a mobile phone, tablet, laptop … which executes a video monitoring application or program corresponding to the video monitoring user interface”. Note: mobile phone with touch screen is a smart device. (103) enables the user of the client device 504 to select a portion of the event timeline 910 for generation of a time-lapse video clip)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement prior to the encoding, receiving event information from one or more smart devices.  One would be motivated to do so because in order to improve better system and method to provide generating zones of interest in accordance with user input from a smart device (Laska,Figs. Col 17 lines 44-48).
Regarding to claim 15:
[Rejection rational for claim 1 is applicable].
Regarding to claim 16:
[Rejection rational for claim 13 is applicable].
Regarding to claim 17:
[Rejection rational for claim 14 is applicable].
Regarding to claim 19:
    The computer readable storage medium of claim 15, wherein transmitting the video segment to the client device comprises transmitting the frames corresponding to the video segment associated with the requested time interval (Laska, Figs. 9P-9Q, col 31 lines 54-55 “the time-lapse video clip is generated by the client device 504”. Col 32 lines 1-16 “FIG. 9P illustrates the client device 504 displaying a notification 961 overlaid on the first region 903 in response to detecting selection of the "Create Time-Lapse" affordance 958 in FIG. 9O … FIG. 9Q indicates that processing of the time-lapse video clip is complete and includes a "Play Time-Lapse" affordance 963, which, when activated (e.g., with a tap gesture), causes the client device 504 to play the time-lapse video clip”)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Laska and apply them on the teachings of Shivadas to further implement wherein transmitting the video segment to the client device comprises transmitting the frames corresponding to the video segment associated with the requested time interval.  One would be motivated to do so because in order to improve better system and method to provide in response to detecting selection of the "Create Time-Lapse" affordance 958 in FIG. 9O then FIG. 9Q indicates that processing of the time-lapse video clip (Laska, Figs. 9P-9Q, Col 32 lines 1-16).

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas (US20140359679) hereafter referred to as “Shivadas”, in view of Laska (US9158974) hereafter referred to as “Laska”, further in view of Sarafa (US20150117513) hereafter referred to as “Sarafa”.
Regarding to claim 2:
Shivadas-Laska teaches The method of claim 1, 
Shivadas-Laska does not explicitly disclose wherein the non-contiguous frames are spaced evenly.
Sarafa teaches wherein the frames are spaced evenly (Sarafa, fig.3. [0007] The plurality of video frames may be evenly spaced throughout the multi -frame video. [0031-0032] select 102 a plurality of video frames (e.g., video frames 154) included within the multi-frame video (e.g., video 152)… plurality of video frames (e.g., video frames 154) may be evenly spaced throughout the multi -frame video. Note: video frames 154 (see fig.3) is non-contiguous frames).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Sarafa and apply them on the teachings of Shivadas-Laska to further implement wherein the non-contiguous frames are spaced evenly.  One would be motivated to do so because in order to improve better system and method to provide The plurality of video frames may be evenly spaced throughout the multi -frame video (Sarafa, fig.3. [0007]).
Regarding to claim 11:
[Rejection rational for claim 2 is applicable].

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shivadas (US20140359679) hereafter referred to as “Shivadas”, in view of Laska (US9158974) hereafter referred to as “Laska”, further in view of Amira (US9143742) hereafter referred to as “Amira”.

Regarding to claim 5:
Shivadas-Laska teaches The method of claim 4, 
Shivadas-Laska teaches for the first time interval, a first number of frames as a video segment associated with the first time interval (Laska, Col 4 lines 26-27 “multiple frames of the motion event”. See mapping on claim 4)
for the second time interval, a second number of frames as a video segment associated with the second time interval (Laska, Col 4 lines 26-27 “multiple frames of the motion event”. See mapping on claim 4) wherein the second number is less than the first number (Fig. 11 d-(d) shows event (frames) space 1114 “dense cluster promoted as a new event C3” is a first number of frames for the first interval. Col 31, lines 43-46 “after selection of the "Create Time-Lapse" affordance 958, the client device 504 displays a dialog box that enables the user of the client device 504 to select a length of the time-lapse video clip (e.g., 30, 60, 90, etc. seconds)”. Frames of C2 (see fig 11 d-(d)) is a second number of frames for the second interval. It would be obviously that the user can enter/modified start and end times on 956A, 956B to have the same length with the first time interval (e.g., 30, 60, 90, etc. seconds)to not include any of identified events (e.g C3 events) so it would not include event frames of C3. Fig. 11 d-(d) shows the dense of C2 is less than the dense of C3 so it would be obviously the number of frames of c2 (for the second interval) is less than the number of frames of c3 (for first interval))
Shivadas-Laska does not explicitly disclose at the identified first interval time and second interval time encoding a first number of frames as a compressed video segment associated with the first time interval and encoding a second number of frames as a compressed video segment associated with the second time interval.
Amira teaches encoding a first number of frames as a compressed video segment (Col 2 line 65- Col 3 line 15 “a media system (with aggregation component 140 – see fig. 1) is employed to aggregate a plurality of videos … aggregation of media items uploaded by a plurality of users”. Col 15 lines 39-43 “a client 1102 can also transfer uncompressed file to a server 1104 and server 1104 can compress the file in accordance with the disclosed subject matter. Likewise, server 1104 can encode video information”); and
encoding a second number of frames as a compressed video segment (Col 2 line 65- Col 3 line 15 “a media system (with aggregation component 140 – see fig. 1) is employed to aggregate a plurality of videos … aggregation of media items uploaded by a plurality of users”. Col 15 lines 39-43 “a client 1102 can also transfer uncompressed file to a server 1104 and server 1104 can compress the file in accordance with the disclosed subject matter. Likewise, server 1104 can encode video information”).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Amira and apply them on the teachings of Shivadas- Laska to further implement encoding a first number of frames as a compressed video segment; and encoding a second number of frames as a compressed video segment.  One would be motivated to do so because in order to improve better system and method to provide the video server can encode video information (Amira, Col 2 line 65- Col 3 line 15).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shivadas (US20140359679) hereafter referred to as “Shivadas”, in view of Laska (US9158974) hereafter referred to as “Laska”, in view of Amira (US9143742) hereafter referred to as “Amira”, further in view of Swenson (US20080181498) hereafter referred to as “Swenson”

Regarding to claim 6:
 Shivadas-Laska teaches The method of claim 4, further comprising:
for the first time interval, a plurality of contiguous frames as a video segment associated with the first time interval (Laska Fig. 11b, col 40 lines 27-28 “a current frame sequence of a predetermined length (e.g., 30 seconds)”. Laska, Col 31, lines 43-46 “after selection of the "Create Time-Lapse" affordance 958, the client device 504 displays a dialog box that enables the user of the client device 504 to select a length of the time-lapse video clip (e.g., 30, 60, 90, etc. seconds)”. Col 31 lines 19-26 “FIG. 9O illustrates the client device 504 displaying controls for generating a time-lapse video clip in response to detecting selection of the "Make Time-Lapse" affordance 915 in FIG. 9N. In FIG. 9O, the second region 905 includes a start time entry box 956A for entering/changing a start time of the time-lapse video clip to be generated and an end time entry box 956B for entering/changing an end time of the time-lapse video clip to be generated. In FIG. 9O, the second region 905 also includes a start time indicator 957A and an end time indicator 957B on the event timeline 910, which indicate the start and end times of the time-lapse video clip to be generated. In some implementations, the locations of the start time indicator 957A and the end time indicator 957B may be moved on the event timeline 910 via pulling/dragging gestures. Note: displaying/generating 957A and 957B based on start and end time on 956A and 956B to be generated is identifying a first time interval); and
for the second time interval, a plurality of non-contiguous frames as a video segment associated with the second time interval (Laska, Col 4 lines 26-27 “multiple frames of the motion event”. Fig. 11D-d shows frames of C3 are non-contiguous frames (space between dot frames). Col 31, lines 43-46 “after selection of the "Create Time-Lapse" affordance 958, the client device 504 displays a dialog box that enables the user of the client device 504 to select a length of the time-lapse video clip (e.g., 30, 60, 90, etc. seconds)”
Shivadas-Laska does not explicitly disclose encoding a plurality of contiguous frames as a compressed video segment
Amira teaches encoding a plurality of contiguous frames as a compressed video segment (Col 2 line 65- Col 3 line 15 “a media system (with aggregation component 140 – see fig. 1) is employed to aggregate a plurality of videos … aggregation of media items uploaded by a plurality of users”. Col 15 lines 39-43 “a client 1102 can also transfer uncompressed file to a server 1104 and server 1104 can compress the file in accordance with the disclosed subject matter)
Laska teaches the time-lapse video clip (e.g., 30, 60, 90, etc. seconds) that comprises sequence of a predetermined length (Fig. 11b, col 40 lines 27-28 “a current frame sequence of a predetermined length (e.g., 30 seconds)”). Amira teaches a server encodes the video from the user/client. The combination of Laska- Amira teaches encoding a plurality of contiguous frames as a compressed video segment.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Amira and apply them on the teachings of Shivadas- Laska to further implement encoding a plurality of contiguous frames as a compressed video segment.  One would be motivated to do so because in order to improve better system and method to provide the video server can encode video (Amira, Col 2 line 65- Col 3 line 15).
Shivadas-Laska- Amira does not explicitly disclose encoding a plurality of non-contiguous frames as a compressed video segment
Swenson teaches encoding a plurality of non-contiguous frames as a compressed video segment ([0081] the non-adjacent tile is requested 516 from the server and transmitted 504 to the client in a compressed format. Fig. 8 [0096-0097] The server communicates tiles 801-809 to the client according to a predefined schedule … As the client UI viewport 810 is repositioned, the client requests, and receives, tiles 801-809 from the server or a local cache corresponding to the position of the client UI viewport. To conserve communication resources, compressed video data associated with the tiles not associated with the client UI viewport 810 is received. Note: frames is not associated with the client UI viewport 810 (see fig. 8) are non-adjacent tile)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Swenson and apply them on the teachings of Shivadas-Laska- Amira to further implement encoding a plurality of non-contiguous frames as a compressed video segment.  One would be motivated to do so because in order to improve better system and method to provide compress non-contiguous frames (Swenson [0081]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shivadas (US20140359679) hereafter referred to as “Shivadas”, in view of Laska (US9158974) hereafter referred to as “Laska”, further in view of Nishitani (US20050289615) hereafter referred to as “Nishitani”.
Regarding to claim 18:
Shivadas-Laska teaches The computer readable storage medium of claim 15, wherein transmitting the video segment to the client device comprises transmitting:
frames of the compressed video segment (Shivadas, [0026] an encoder 110 (of server 102) to encode content from content sources 108 (video camera) … and from which the stored, encoded content may be streamed or downloaded to client device 104 [0067] At 436, client device 104 decodes all of the key frames and the non-key frames of the encoded content block from each of the downloaded container files to recover the original content therein, and then presents the recovered content, whether in audio, visual, or in other form, on client device 104).
Shivadas-Laska does not explicitly disclose a plurality of frames of an immediately preceding video segment
Nishitani teaches a plurality of frames of an immediately preceding video segment (Nishitani, [0072] a video delivery server 100 as a video delivery device. [0017] The video delivery device generates video data of the same contents as preceding delivery video data and succeeding delivery video data. [0088] preceding delivery video data V1' … to a video receiving terminal 200. Fig. 3A. [0091] video data V1 (0), V1 (1), . . . and V1 (5) constituting the preceding delivery video data V1. Note: V1 (0), V1 (1), . . . and V1 (5) are video segment(s)). Also see [0027] sequence number (number indicating a data position in preceding delivery video data V1 or succeeding delivery video data V2)); and 
a plurality of frames of an immediately preceding video segment (Nishitani, [0017] The video delivery device generates video data of the same contents as preceding delivery video data and succeeding delivery video data. [0089] delivery processing for the succeeding delivery video data V2. [0133] succeeding delivery video data V2 on a video receiving terminal 200a side. [0027] sequence number (number indicating a data position in preceding delivery video data V1 or succeeding delivery video data V2). Note: sequence video data V2 is video segment. [0107] six video packets Vp2(0) Vp2(1), . . . , and Vp2(5) … six unit video data V2(0) V2(1), . . . , and V2(5)are generated. Also See fig. 7 and 3A).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Nishitani and apply them on the teachings of Shivadas-Laska to further implement a plurality of frames of an immediately preceding video segment and a plurality of frames of an immediately preceding video segment.  One would be motivated to do so because in order to improve better system and method to provide the preceding delivery video data and succeeding delivery video data  (Nishitani, [0017]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shivadas (US20140359679) hereafter referred to as “Shivadas”, in view of Laska (US9158974) hereafter referred to as “Laska”, further in view of Pejhan US20070025688 hereafter referred to as “Pejhan”.
Regarding to claim 20:
Shivadas-Laska teaches The computer readable storage medium of claim 19, 
the computer readable storage medium further comprising instructions, which, when executed by the computer system, cause the computer system to perform operations comprising: in response to a user ceasing to scrub through the video from the remote video camera at the client device, transmitting an frame of the video segment to the client device for display at the client device (Laska, Fig. 9G-H Col 28 line 55- col 29 line 4 “the client device 504 ceases to display the event indicators 922A, 922C, 922D, and 922E, which correspond to motion events … FIG. 9H illustrates the client device 504 displaying a dialog box 923 for a respective motion event correlated with the event indicator 922B in response to detecting selection of the event indicator 922B in FIG. 9G. In some implementations, the dialog box 923 may be displayed in response to sliding or hovering over the event indicator 922B. In FIG. 9H, the dialog box 923 includes the time the respective motion event was detected (e.g., 11:37:40 am) and a preview 932 of the respective motion event (e.g., a static image, a series of images, or a video clip).
Shivadas-Laska does not explicitly disclose wherein the compressed video segment is encoded using a H.264 video coding format, the compressed video segment comprising i-frames and p-frames
Pejhan teaches wherein the compressed video segment is encoded using a H.264 video coding format (0036] video encoding standards, such as H.263++ and H.264)
the encoded video segment comprising i-frames and p-frames (Pejhan, fig.1, [0006] Each frame of video can be encoded as one of three types: Intra-coded (I) frames, Predicted (P) frames and Bi-directionally predicted (B) frames. The I-frames achieve compression by reducing spatial redundancy. The P-frames are predicted from a preceding I- or P-frame. [0015] encoding of the video … at VOD server. [0036] video encoding standards, such as H.263++ and H.264 … frames are no longer restricted to using the most immediately preceding I-Frame or P-frame as a predictor. Rather, they are free to choose any previously encoded frame as a predictor. [0054] encoded version of each of the P-frames in the top row. [0039] the server … the compressed bitstream …  The client 404 receives the even frames and decodes)
Shivadas-Laska teaches the server in response to a user ceasing to scrub through the video from the remote video camera at the client device, a server transmitting a video event (including frames) of the video segment to the client device for display at the client device (see mapping above). Pejhan teaches each frame of video can be encoded as Intra-coded (I) frames and Predicted (P) frames and transmit to a client as an encoded/compressed I-Frame and P-frame. The combination of Shivadas-Laska and Pejhan teaches in response to a user ceasing to scrub through the video from the remote video camera at the client device, a server transmitting an i-frame of the video segment to the client device for display at the client device.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to take the teachings of Pejhan and apply them on the teachings of Shivadas-Laska to further implement wherein the compressed video segment is encoded using a H.264 video coding format, the compressed video segment comprising i-frames and p-frames.  One would be motivated to do so because in order to improve better system and method to provide video encoding standards, such as H.263++ and H.264 and the encoded video segment comprising i-frames and p-frames (Pejhan, fig.1, [0006, 0015, 0034, 0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN VAN DOAN whose telephone number is (571)272-4317.  The examiner can normally be reached on M-F: 8:00am-5-00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449